Case 1:12-cr-00761-LAP Document 60 Filed 07/23/21 Page 1of1
Case 1:12-cr-00761-LAP Document 59 Filed 07/22/21 Page 1 of 1

LAW OFFICES OF
NATALIJ.H. TODD, P.C.

NATALIJ.H. Topp 26 CouRT STREET

Memser: NY & MA BaR SUITE 413
Brook yn, N¥ 11242-1134

Dy

Tel: 718-797-3055
Fax: 718-504-3900

E-mail: natali iedd@yahoo.com
www.natalitoddlawyer.com

July 22, 2021

By ECF
Honorable Loretta A. Preska

United States District
United States Courthouse
500 Pearl Street

New York, New York 10007

Re: U.S. v. Anthony Jones, 12 Cr. 761 (LAP)

Dear Judge Preska:

This letter is submitted jointly on behalf of the parties to request an adjournment on the
pending VOSR conference currently scheduled for August 2, 2021 and to provide the Court with
an update regarding Mr. Jones’ open state cases. Counsel understands that the Court is available
on October 14, 2021 at 10:00 a.m. and consents to an adjournment until October 14, 2021.

Mr. Jones was previously arrested and charged with misdemeanor assault on October 24,
2020. The charges stemming from that arrest were dismissed on April 14, 2021. Mr. Jones was
arrested again on July 1, 2021 for drug sale and is charged in a criminal complaint. Following
his arraignment on the criminal complaint, he was released on bail to the CASES supervised
release program. The state matter underlying the current violations remains with a control date
set for September 2, 2021. It is my understanding that pretrial hearings were granted and a date
for the suppression hearing will likely be set on September 2, 2021.

Accordingly, the parties request an adjournment until October 14, 2021. Thank you for
your consideration. -

Respectfully, whe Comper ‘6 di crm
Natali Todd, Esq. fo O CPLA ¢ at fi (: 00 4

cc: AUSA Mitzi Steiner (via ECF & email)
Daveena Tumasar, USPO (via email)

SO ORDERED

  

 

ORETPA A PRESTA —
723/21 vALTED STATES DISTRICT JUDGE

 
